Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/04/2019 and 3/16/2020 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,511,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is fully disclosed in the patent. The difference is that the current application is broader, and it recites instances of discovery application as opposed to discovery server. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ instances of discovery application because each instance may include a plurality of server, application, database and/or . 
Present Application
U.S Patent No. 10,511,486
21.  A system to accelerate discovery, comprising: 

a non-transitory memory;  
and one or more hardware processors configured to read instructions from the 
non-transitory memory to perform operations comprising: 

selecting one or more 
subnets from a plurality of subnets, wherein each of the one or more subnets 
selected is associated with a respective plurality of scheduled tasks;  

responsive to selecting the one or more subnets, identifying one or more 
instances of a discovery application from a plurality of instances of the 
discovery application, wherein the plurality of instances are configured to discover information from configuration items (CIs) in one or more networks having access to the one or more subnets;

configuring the one or more identified instances based at least in part on the one or more subnets selected;  and 


responsive to configuring the one or more identified instances, using the one or more configured instances to initiate discovery of the CIs on the one or more selected subnets of the one or more networks to perform the respective plurality of scheduled tasks. 
 

























22.  The system of claim 21, wherein the respective plurality of scheduled tasks comprises discovering one or more of the CIs and prompting credentials used for the one or more CIs. 
 
23.  The system of claim 22, wherein the operations comprise: determining whether the credentials fail for a CI of the one or more CIs; and when the credentials fail for the CI, re-requesting the credentials. 
 
24.  The system of claim 22, wherein the operations comprise creating additional scheduled tasks based on the one or more CIs discovered using the one or more configured instances, wherein at least one of the additional scheduled tasks comprises refreshing a dashboard associated with the one or more CIs. 
 
25.  The system of claim 21, wherein initiating the discovery comprises using probes to discover connected devices on the one or more subnets. 
 
26.  The system of claim 25, wherein the probes comprise a network mapper probe or a port scanning probe that scans ports on a range of IP addresses. 
 
27.  The system of claim 21, initiating the discovery comprises: identifying 
devices on the one or more subnets;  and discovering particular information 
about the identified devices on the one or more subnets. 
 



28.  The system of claim 21, wherein the operations comprise assigning at least one of the one or more instances to the one or more subnets for future discovery processes. 
 
29.  The system of claim 21, wherein the discovery application comprises a Java 
application. 
 





30.  The system of claim 21, wherein the scheduled tasks comprise: a first task for running discovery on a first type of CI; and a second task for running discovery on a second type of CI. 
 

31.  The system of claim 21, wherein a remainder of the plurality of instances other than the one or more configured instances do not have access to the one or more subnets. 
 
32.  A method for setting up discovery of one or more configuration items (CIs), comprising: 

receiving a selection of one or more subnets to run 
discovery against;  

identifying an available instance of a plurality of 
instances that is able to access at least one of the one or more subnets, wherein the plurality of instances are instances of a discovery application, and a remainder of the plurality of instances are unable to access the one or more subnets;  

assigning the available instance as an access point to the one or more subnets;  


configuring the available instance;  

discovering configuration items (CIs) in the one or more subnets using the configured 
instance;  

obtaining credentials for the CIs;  and 

running discovery on the CIs using the credentials and the configured instance. 
 


























33.  The method of claim 32, comprising displaying the CIs in a network topology map showing connections between the CIs. 
 

34.  The method of claim 33, wherein displaying the CIs in the network topology map includes showing all discovered CIs at a particular location along with their connections to each other and to CIs outside of the particular location. 
 


35.  The method of claim 33, wherein obtaining the credentials comprises obtaining the credentials using the network topology map. 
 
36.  The method of claim 32, wherein determining the available instance comprises selecting the available instance from the plurality of instances based at least in part on an available physical location of the available instance, processing resources of a respective host machine of each of the instances, preferred vendors, credentials available, or any combination thereof. 
 


37.  The method of claim 32, wherein determining the available instance comprises selecting the available instance from the plurality of instances based on which of the plurality of instances provides access to a greater number of subnets of the one or more subnets. 
 

38.  Non-transitory, tangible, and computer-readable medium storing instructions thereon that, when executed, are configured to cause one or more processors to: 

receive a selection of one or more subnets from a plurality of subnets;  




responsive to the selection of the one or more subnets, identify one or more instances from a plurality of instances as able to access the one or 
more selected subnets, wherein the plurality of instances are instances of a discovery application, and a remainder of the plurality of instances are unable to access the one or more subnets;  

configure the one or more identified instances;  and 

responsive to configuring the one or more identified instances, use the one or more configured instances to initiate discovery on the one or more selected subnets. 
 


























1.  A system to accelerate discovery, comprising: 

a non-transitory memory;  
and one or more hardware processors configured to read instructions from the 
non-transitory memory to perform operations comprising: 

selecting one or more 
subnets from a plurality of subnets, wherein each of the one or more subnets 
selected is associated with a respective plurality of scheduled tasks;  

responsive to selecting the one or more subnets, identifying one or more available discovery servers from a plurality of discovery servers;  








configuring the one or more identified discovery servers based at least in part on the one or more subnets selected;  and 

responsive to configuring the one or more identified discovery servers, using the one or more configured discovery servers to initiate discovery on the one or more selected subnets to perform 
the respective plurality of scheduled tasks;  

receiving a request to update the one or more configured discovery servers used to discover the one or more 
selected subnets;  

in response to the request, gathering a metric relating to processing resources of one or more host computers for the one or more configured discovery servers; 

determining whether the metric has surpassed one or more thresholds; when the metric has surpassed the one or more thresholds, blocking the update of the one or more configured discovery servers;  and when the metric has not surpassed the one or more thresholds, updating the one or more configured discovery servers. 
 
2.  The system of claim 1, wherein the respective plurality of scheduled tasks comprises discovering one or more configuration items (CIs) and prompting credentials used for the one or more CIs. 
 
3.  The system of claim 2, wherein the operations comprise: determining whether the credentials fail for a CI of the one or more CIs; and when the credentials fail for the CI, re-request the credentials. 
 
4.  The system of claim 2, wherein the operations comprise creating additional schedules of tasks based on one or more configuration items (CIs) discovered from the discovery, wherein at least one of the additional schedules of tasks comprises refreshing a dashboard associated with the one or more CIs. 

5.  The system of claim 1, wherein initiating the discovery comprises using probes to discover connected devices on the one or more subnets. 
 
6.  The system of claim 5, wherein the probes comprise a network mapper probe or a port scanning probe that scans ports on an range of IP addresses. 
 
7.  The system of claim 1, initiating the discovery comprises: discovery that discovers devices on the one or more subnets; and a full discovery that discovers particular information about the devices on the one or more subnets and discovers devices not found on the one or more subnets during the discovery. 
 
8.  The system of claim 1, wherein the operations comprise assigning at least one of the one or more available discover servers to the one or more subnets for future discovery processes. 
 
9.  The system of claim 1, wherein the one or more available discovery servers comprise the discovery servers of the plurality of discovery servers that are able to access the one or more subnets or a device on the one or more 
subnets. 
 
10.  The system of claim 1, wherein the scheduled tasks comprises: a first task for running discovery on a first type of configuration item (CI); and a second task for running discovery on a second type of CI. 
 
11.  The system of claim 10, wherein the first type of CI comprises a first operating system, and the second type of CI comprises a second operating system. 
 

12.  A method for setting up a discovery server comprising: 



receiving a selection of one or more subnets to discover;  


identifying an available 
discovery server that is able to access at least one of the one or more subnets;  








assigning the available discovery server as an access point to the one or more subnets;  

configuring the available discovery server;  

discovering connected devices in the one or more subnets using the configured discovery 
server;  

obtaining credentials for the connected devices;  and 

running discovery on the connected devices using the credentials;  

receive a request to 
update the configured discovery server used to perform the discovery;  

gather a metric relating to processing resources of a host computer for the configured 
discovery server;  

determine whether the metric has surpassed one or more 
thresholds;  

when the metric has surpassed the one or more thresholds, block the update of the configured discovery server;  and 

when the metric has not surpassed the one or more thresholds, update the configured discovery server. 
 
13.  The method of claim 12, comprising displaying the connected devices in a network topology map showing connections between the connected devices. 
 
14.  The method of claim 13, wherein displaying the connected devices in 
the network topology map includes showing all discovered configuration items 
(CIs) at a particular location along with their connections to each other and to devices outside of the particular location. 
 
15.  The method of claim 13, wherein obtaining credential comprises obtaining the credentials using the network topology map. 
 

16.  The method of claim 12, wherein determining the available discovery server comprises selecting the available discovery server from a plurality of discovery servers based at least in part on an available physical location of the available discovery server, processing resources of a respective host machine of each of the available discovery server, preferred vendors, credentials available, or any combination thereof. 
 
17.  The method of claim 12, wherein determining the available discovery server comprises selecting the available discovery server from a plurality of discovery servers based on which of plurality of the discovery servers provides access to a greater number of subnets of the one or more subnets. 
 
18.  Non-transitory, tangible, and computer-readable medium storing instructions thereon that, when executed, are configured to cause one or more processors to: 

select one or more subnets from a plurality of subnets, wherein each of the one or more subnets selected is associated with a respective 
plurality of scheduled tasks;  

responsive to selecting the one or more subnets, 
identify a discovery server from a plurality of discovery servers;  








configure the identified discovery server;  

responsive to configuring the identified discovery server, use the configured discovery server to initiate discovery on the one or more selected subnets to perform the respective plurality of 
scheduled tasks;  

receive a request to update the configured discovery server used in discovery on the one or more selected subnets;  

gather a metric relating to processing resources of a host computer for the configured 
discovery server;  

determine whether the metric has surpassed one or more 
thresholds;  

when the metric has surpassed the one or more thresholds, block the update of the configured discovery server;  and when the metric has not surpassed the one or more thresholds, update the configured discovery server. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makovsky (US 2018/0113574).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 21, Makovsky teaches a system to accelerate discovery, comprising: 
	a non-transitory memory [0047 – memory 206];  and 
	one or more hardware processors [0047 – processor 202] configured to read instructions from the non-transitory memory to perform operations comprising: 
	selecting one or more subnets from a plurality of subnets, wherein each of the one or more subnets selected is associated with a respective plurality of scheduled tasks [0024 - A network subnet and at least one network gateway address accessible to the agent software instance can be identified by the agent software instance.  At least one other network subnet can be obtained from the agent software instance identifying the at least one other network subnet using the at least one network gateway address.  A discovery profile including the network subnet and the at least one other network subnet can be generated for the agent software instance.  A schedule can be configured to periodically or otherwise perform a later discovery operation based on the discovery profile based on a selection of a same agent software instance selected to generate the discovery profile.];  
	responsive to selecting the one or more subnets, identifying one or more instances of a discovery application from a plurality of instances of the discovery application, wherein the plurality of instances are configured to discover information from configuration items (CIs) in one or more networks having access to the one or more subnets [0076 - The software for managing discovery operations, which can use the credentials to query a CMDB for CIs representing those hardware or software resources.  The subnets associated with those CIs can be sent back to the agent software instance, which can then use those subnets to identify other subnets and other network gateway addresses accessible using those subnets];  
	configuring the one or more identified instances based at least in part on the one or more subnets selected [0078 - in addition to generating the discovery profile, the operation for identifying network subnets can also be performed to generate CIs representative of respective network subnets, components, network gateway addresses, or the like, which CIs can be stored in a CMDB associated with the computer network]; and
	responsive to configuring the one or more identified instances, using the one or more configured instances to initiate discovery of the CIs on the one or more selected subnets of the one or more networks to perform the respective plurality of scheduled tasks [0026 - initiation of a discovery operation based on geographical abstraction of a computer network can permit a network administrator to more efficiently maintain and update information about computer networks in certain geographical regions.  The implementations of this disclosure introduce new and efficient improvements in the ways in which components of a computer network can be discovered by generating discovery profiles for agent software instances associated with discoverable network components and associating location data with those discovery profiles to indicate geographical locations of those components.]. 
 
	Regarding claim 22, Makovsky teaches the system of claim 21, wherein the respective plurality of scheduled tasks comprises discovering one or more of the CIs and prompting credentials used for the one or more CIs 0076 - The agent software instance can receive credentials (e.g., SNMP credentials) to access a hardware or software component via the network gateway address where the hardware or software component is accessible through the network gateway address or an associated address.  Once the agent software instance access the component, it can identify subnets associated with the component and transmit a list of those subnets to the software for managing discovery operations.  The software for managing discovery operations, which can use the credentials to query a CMDB for CIs representing those hardware or software resources.]. 
 
	Regarding claim 23, Makovsky teaches the system of claim 22, wherein the operations comprise: determining whether the credentials fail for a CI of the one or more CIs [0080 - It is possible that some components might not be discoverable without valid credentials being available, so the receipt of such credentials prior to performing operations to discover network subnets can prevent or at least limit the number of interruptions caused by inaccessible components.];  and when the credentials fail for the CI, re-requesting the credentials [0080 - the user can input credentials for the computer network components manually or by referencing or otherwise pointing to a data source]. 
 
	Regarding claim 24, Makovsky teaches the system of claim 22, wherein the operations comprise creating additional scheduled tasks based on the one or more CIs discovered using the one or more configured instances, wherein at least one of the additional scheduled tasks comprises refreshing a dashboard associated with the one or more CIs [0078 – updating CI]. 
 
	Regarding claim 25, Makovsky teaches the system of claim 21, wherein initiating the discovery comprises using probes to discover connected devices on the one or more subnets [0075 - the agent software instance can probe that network gateway address to discover other network subnets that are associated with it]. 
 
	Regarding claim 26, Makovsky teaches the system of claim 25, wherein the probes comprise a network mapper probe or a port scanning probe that scans ports on a range of IP addresses [0075 - the agent software instance can probe that network gateway address to discover other network subnets that are associated with it].
 
	Regarding claim 27, Makovsky teaches the system of claim 21, initiating the discovery comprises: identifying devices on the one or more subnets [0022 - An administrator of a computer network of the customer environment can generate a discovery profile for the computer network by performing a full network scan (e.g., using the Address Resolution Protocol (ARP)) to discover the active components of the computer network.  Information about discovered components can be stored within the discovery profile for performing future discovery operations.]; and discovering particular information about the identified devices on the one or more subnets [0019 - identifying information about the component, such as status or configuration data]. 
 
	Regarding claim 28, Makovsky teaches the system of claim 21, wherein the operations comprise assigning at least one of the one or more instances to the one or more subnets for future discovery processes [0022 - An administrator of a computer network of the customer environment can generate a discovery profile for the computer network by performing a full network scan (e.g., using the Address Resolution Protocol (ARP)) to discover the active components of the computer network.  Information about discovered components can be stored within the discovery profile for performing future discovery operations. 
 
	Regarding claim 29, Makovsky teaches the system of claim 21, wherein the discovery application comprises a Java Application [0044 – utilizing java virtual machine]. 
 
	Regarding claim 30, Makovsky teaches the system of claim 21, wherein the scheduled tasks comprise: a first task for running discovery on a first type of CI;  and a second task for running discovery on a second type of CI [0062 – different instances can be used for different CI]. 
 
	Regarding claim 31, Makovsky teaches the system of claim 21, wherein a remainder of the plurality of instances other than the one or more configured instances do not have access to the one or more subnets [0021 – software and hardware in the customer environment may not be directly accessible from provider environment]. 
 
	Regarding claim 32, Makovsky teaches a method for setting up discovery of one or more configuration items (CIs), comprising: 
	receiving a selection of one or more subnets to run discovery against [0025 - A set of network subnets associated with the specified geo-location identifiers can be determined along with at least one agent software instance usable for performing discovery against the set of network subnets, for example, based on information included within a command.  A discovery of the network subnets can then be initiated using the at least one agent software instance.];  
	identifying an available instance of a plurality of instances that is able to access at least one of the one or more subnets, wherein the plurality of instances are instances of a discovery application, and a remainder of the plurality of instances are unable to access the one or more subnets [0006 - To facilitate the management of IT systems in such organizations, discovery services are available to provide administrators a process by which devices, software, and associated functionalities may be discovered and mapped.  Some of these discovery services may be cloud-based where an ITOM service provider maintains one or more datacenters that can facilitate discovery services within an organization's network or networks to perform such discovery services, while other discovery services may be performed "on-premises" by IT administrators utilizing discovery software residing within the organization's computer network.];  
	assigning the available instance as an access point to the one or more subnets (abstract - A set of network subnets associated with the selected geo-location identifier and at least one agent software instance usable for performing discovery against the set of network subnets can be determined to initiate discovery of the set.);
	configuring the available instance [0095 - The geographical identifiers associated with subnets can automatically be assigned, such as based on known geographical locations of certain subnets, based on known location of components within the subnet (e.g., based on a GPS location of a mobile device within a subnet), or other location information that can be discovered relating to the subnet.];  
	discovering configuration items (CIs) in the one or more subnets using the configured instance [0058 - one or both of the network identifier or the host identifier can be identified based on a CI representative of a computer network component that 
is discovered using the agent software instance, for example, where the CI stores information about its network or host.];  
	obtaining credentials for the CIs [0076 - The agent software instance can receive credentials (e.g., SNMP credentials) to access a hardware or software component via the network gateway address where the hardware or software component is accessible through the network gateway address or an associated address.  Once the agent software instance access the component, it can identify subnets associated with the component and transmit a list of those subnets to the software for managing discovery operations.];  and 
	running discovery on the CIs using the credentials and the configured instance [0076 - The software for managing discovery operations, which can use the credentials to query a CMDB for CIs representing those hardware or software resources.]. 
 
	Regarding claim 33, Makovsky teaches the method of claim 32, comprising displaying the CIs in a network topology map showing connections between the CIs (figure 7). 
 
	Regarding claim 34, Makovsky teaches the method of claim 33, wherein displaying the CIs in the network topology map includes showing all discovered CIs at a particular location along with their connections to each other and to CIs outside of the particular location (figure 8). 
 
	Regarding claim 35, Makovsky teaches the method of claim 33, wherein obtaining the credentials comprises obtaining the credentials using the network topology map [0099 - A user can interact with a map to perform other actions besides discovery operations.  For example, a user can select a portion of a map to test the credentials for components associated with the network subnets located within that portion.]. 
 
	Regarding claim 36, Makovsky teaches the method of claim 32, wherein determining the available instance comprises selecting the available instance from the plurality of instances based at least in part on an available physical location of the available instance, processing resources of a respective host machine of each of the instances, preferred vendors, credentials available, or any combination thereof [0072 - a candidate agent software instance can be an agent software instance available for performing an operation to identify network subnets based on its having registered to software executing on a server device in a datacenter.]. 
 
	Regarding claim 37, Makovsky teaches the method of claim 32, wherein determining the available instance comprises selecting the available instance from the plurality of instances based on which of the plurality of instances provides access to a greater number of subnets of the one or more subnets [0090 - one or more agent software instances can be selected based on a number of pending processes for them (e.g., such that an agent software instance having a least number of pending processes is optimal), which processes can be or include discovery operations or other processes or operations for communicating data between components within the customer environment and hardware or software outside of the customer environment.]. 

	Claim 38 is similar to claim 32, therefore is rejected under the same rationale. 
 
	Regarding claim 39, Makovsky teaches the non-transitory, tangible, and computer-readable medium of claim 38, wherein the one or more configured instances of the discovery application run as services that facilitate communication and movement of data in a cloud platform [0054 - An agent software instance 300, 302 can be software facilitating communication and movement of data between software executing outside of the customer environment and hardware or software executing within the customer environment.]. 
 
	Regarding claim 40, Makovsky teaches the non-transitory, tangible, and computer-readable medium of claim 38, wherein using the one or more configured instances to initiate discovery comprises scheduling the discovery to occur at a later time [0021 - defining schedules for performing later discovery operations on discovered components]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kohno et al. (US 2010/0115520) teaches discovery table storing discovery instance, which includes a search range of CI, subnet, IP address search ranges.
2. 	Danait et al. (US 2016/0112270) teaches discovering and grouping application endpoints. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443